DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the claimed subject matter of “a caulking plate having a frame shape corresponding to an opening shape of the inlet and the outlet and brazed to the inlet and the outlet” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that a caulking plate is brazed to both the inlet and the outlet or a caulking plate is brazed to the inlet and the other caulking plate is brazed to the outlet.  It does 
Claims 1-4 are further rejected as can be best understood by the examiner in which there are two caulking plate, and one caulking plate is brazed to the inlet and the other caulking plate is brazed to the outlet. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “a first joint between the duct and the core portion and a second joint between the duct and the caulking plate are distance from each other in the stacking direction by a predetermined distance”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant discloses (figure 5 and page 8, lines 23-28) that the first joint and the second joint are spaced  from each other in super charged air flow direction and the not stacking direction (up and down) (w2 is longer than w1 in longitudinal direction). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garret et al. (US 2013/0146267A1).  Regarding claim 1, Garret discloses (figures 1-4 and figure A, bellow) a heat exchanger comprising a duct (4) having an inlet (inlet on tank 11) to introduce a first fluid and an outlet (outlet on tank 11’) to discharge the first fluid; a core portion (2,3,10) having a plurality of cooling plates (2) and a plurality of cooling fins Regarding claim 2, Garret discloses (figure A) that the rib is buffer rib located between the first joint and the second joint to be a deformation start point when the duct is deformed (the rib, which is formed by groove (G1) can be a deformation start point as the flange (5) exerts a force on the rib). Regarding claim 3, Garret discloses (see figure A) the rib is in contact with the caulking plate to fix a position of the caulking plate with respect to the duct.
Regarding claim 4, Garret discloses that the duct (4) has a stopper (upper most portion of duct 4) that comes into contact with a surface (bottom of 18) of the caulking 

    PNG
    media_image1.png
    596
    966
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 3 with limitations shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ferrand et al. (US 2017/0115069A1) discloses an indirect charged air cooler.
      Okubo et al. (US 2017/0016684A1) discloses a seal structure for tank.
      Kato et al. (US 2020/0332706A1) discloses a flow path structure.
Garret et al. (US 9,599,412) discloses a heat exchanger and casing for the exchanger.
Day A (FR 2984478A1) discloses a heat exchanger.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763